Exhibit 10.41

 

ASSIGNMENT OF PARTNERSHIP INTEREST
AND AMENDMENT TO THE CERTIFICATE OF
LIMITED PARTNERSHIP OF
COACHMAN'S LIMITED PARTNERSHIP

 

This Agreement is made as of the 30th day of June, 1997, by and between
Interstate Business Corporation, a Delaware corporation ("IBC") and Interstate
General Company L.P., a Delaware Limited Partnership ("IGC").

WHEREAS

, IGC is a 1% general partner and a 49% limited partner in Coachman's Limited
Partnership, a Maryland Limited Partnership, (the "Partnership"); and



WHEREAS

, IBC is a 1% general partner and a 49% limited partner in the Partnership; and



WHEREAS

, IGC wishes to assign its 49% limited partnership interest and 90% of its
general partnership interest in the Partnership to IBC and to amend the
Certificate of Limited Partnership of the Partnership as amended and restated
(the "Partnership Certificate") to reflect the assignment of the general and
limited partnership interest from IGC to IBC.



W I T N E S S E T H :

In consideration of the mutual promises of the parties hereto and of other good
and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending legally to be bound hereby agree as
follows:

1. Assignment. IGC does hereby sell, transfer, assign, and convey to IBC all of
its right, title and interest in and to 90% of its general partnership interest
and its full 49% limited partnership interest including but not limited to IGC's
interest in the capital or income of the Partnership attributable to the .9%
general partnership interest and the 49% limited partnership interest in the
Partnership.

2. Acceptance of Assignment. IBC does hereby accept the assignment as provided
for in Section 1 and by this agreement becomes the owner of the additional .9%
general partnership interest and the 49% limited partnership interest in the
Partnership.

3. Amendment of Partnership Certificate. The Partnership Certificate is hereby
amended to substitute IBC for IGC as the owner of an additional .9% general
partnership interest and the 49% limited partnership interest in the
Partnership.

4. Effective Date. This agreement shall be effective as of June 30, 1997. IBC
and IGC do hereby agree that as between themselves all rights and obligations
created pursuant to this agreement shall be created as of June 30, 1997,
notwithstanding the provisions of any other agreements to which such parties may
be bound which require that the consent of persons or entities other than IBC
and IGC be obtained prior to the transfer of the limited partnership interest in
the Partnership. (The parties understand that a transfer of partnership
interests may require HUD approval.) In confirmation of this agreement IBC and
IGC agree that IBC may sue IGC in law, or in equity, to require IGC to pay over
to it any distributions, whether such distributions are in the nature of capital
or income, made by the Partnership to IGC in respect of the .9% general
partnership interest and the 49% limited partnership interest in the
Partnership. All provisions dealing with the rights and obligations by and
between IBC and IGC in respect of the .9% general partnership interest and the
49% limited partnership interest in the Partnership shall take effect as of June
30, 1997, notwithstanding the failure of any other parties to approve this
agreement prior to such date.

5. Representations and Warranties of IGC and IBC.

(a) IGC represents and warrants that it is a limited partnership in good
standing, duly organized, and existing under the laws of the State of Delaware,
that it has the lawful authority to enter into and perform this agreement and by
proper action has duly authorized the execution, delivery and performance of
this agreement, and that upon execution and delivery of this agreement by IBC
and IGC, this agreement will be valid and binding on IGC and enforceable against
IGC in accordance with its terms. IGC also represents and warrants that it has
made no assignment or attempted assignment of the .9% general partnership
interest and the 49% limited partnership interest in the Partnership other than
the assignment contemplated by this agreement and that, on June 30, 1997,
provided this agreement has been executed by IBC and IGC, good and marketable
title to the .9% general partnership interest and the 49% limited partnership
interest in the Partnership will be assigned in accordance with the terms of
this agreement to IBC.

(b) IBC represents and warrants that it is a corporation in good standing, duly
organized, and existing under the laws of the State of Delaware, that it has the
lawful authority to enter into and perform this agreement and by proper action
has duly authorized the execution and delivery of this agreement, and that upon
execution and delivery of this agreement by IBC and IGC, this agreement will be
valid and binding on IBC and enforceable against IBC in accordance with its
terms.

6. Governing Law. This agreement shall be construed in accordance with and
governed by the laws of the State of Maryland.

7. Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which shall
constitute a single agreement.

8. Headings. The headings in this agreement are for convenience only and do not
constitute a part of the agreement.

9. Agreement Entire. This agreement sets forth all (and it is intended by the
parties hereto to be an integration of all) of the promises, agreements,
conditions, understandings, warranties and representations among the parties
hereto with respect to the matters contained herein, and there are no promises,
agreements, conditions, understandings, warranties or representations, oral or
written, expressed or implied, among them other than as set forth herein.

10. Binding Effect. This agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, personal and legal representatives, successors and assigns.

11. Notices. All notices pertaining to the matters covered by this agreement
shall be sent by certified or registered mail, with return receipt requested,
and first class postage prepaid, (1) if to IGC, to 222 Smallwood Village Center,
St. Charles, Maryland 20602, (2) if to IBC, to 222 Smallwood Village Center, St.
Charles, Maryland 20602. Notices shall be deemed given on the date they are
mailed.

12. Gender and Number. Use of any gender herein shall be deemed to be or include
the other genders and the use of the singular shall be deemed to be or include
the plural (and vice versa) where appropriate.

13. Severability. If any provisions of this agreement, or the application
thereof to any person or circumstance, shall for any reason and to any extent be
invalid and unenforceable, the remainder of this agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby, and shall be enforced.

 

IN WITNESS WHEREOF the parties hereto have signed this agreement under seal as
of the 30th day of June, 1997.



ATTEST:

By: /s/ Paul Resnik
Print Name: Paul Resnik
Title: Asst. Sec.

[CORPORATE SEAL]

MANAGING GENERAL PARTNER



INTERSTATE GENERAL COMPANY, L.P.

By: INTERSTATE GENERAL MANAGEMENT
CORPORATION
General Partner

By: /s/ Edwin L. Kelly
Print Name: Edwin L. Kelly
Title: President


ATTEST:

By: /s/ Paula S. Biggs
Print Name: Paula S. Biggs
Title: Asst. Secretary

[CORPORATE SEAL]

GENERAL PARTNER

:

INTERSTATE BUSINESS CORPORATION

By: /s/ J. Michael Wilson
Print Name: J. Michael Wilson
Title: President


ATTEST:

By: /s/ Paul Resnik
Print Name: Paul Resnik
Title: Asst. Sec.

[CORPORATE SEAL]

WITHDRAWING LIMITED PARTNER

:

INTERSTATE GENERAL COMPANY, L.P.

By: INTERSTATE GENERAL MANAGEMENT
CORPORATION
General Partner

By: /s/ Edwin L. Kelly
Print Name: Edwin L. Kelly
Title: President


ATTEST:

By: /s/ Paula S. Biggs
Print Name: Paula S. Biggs
Title: Asst. Secretary

[CORPORATE SEAL]

LIMITED PARTNER

:

INTERSTATE BUSINESS CORPORATION

By: /s/ J. Michael Wilson
Print Name: J. Michael Wilson
Title: President


 

 

 

STATE OF MARYLAND

COUNTY OF CHARLES

)
) ss
)

I, Martha Haupt, a Notary Public in and for the jurisdiction aforesaid, hereby
certify that Edwin L. Kelly, who is personally well known to me to be the person
who executed the foregoing instrument as President of Interstate General
Management Corporation, General Partner of Interstate General Company L.P.,
Managing General Partner in the foregoing instrument, personally appeared before
me and acknowledged that he executed the foregoing instrument in his capacity as
such officer for the uses and purposes therein contained.

WITNESS my hand and notarial seal this 26th day of June, 1997.



/s/ Martha Haupt


Notary Public
My Commission Expires: 02-01-01



STATE OF MARYLAND

COUNTY OF CHARLES

)
) ss
)

I, Mary Louise Sanders, a Notary Public in and for the jurisdiction aforesaid,
hereby certify that James Michael Wilson, who is personally well known to me to
be the person who executed the foregoing instrument as President of Interstate
Business Corporation, General Partner in the foregoing instrument, personally
appeared before me and acknowledged that he executed the foregoing instrument in
his capacity as such officer for the uses and purposes therein contained.

WITNESS my hand and notarial seal this 26th day of June, 1997.



/s/ Mary L. Sanders


Notary Public
My Commission Expires: 01-10-01



 

 

STATE OF MARYLAND

COUNTY OF CHARLES

)
) ss
)

I, Martha Haupt, a Notary Public in and for the jurisdiction aforesaid, hereby
certify that Edwin L. Kelly, who is personally well known to me to be the person
who executed the foregoing instrument as President of Interstate General
Management Corporation, General Partner of Interstate General Company L.P.,
Withdrawing Limited Partner in the foregoing instrument, personally appeared
before me and acknowledged that he executed the foregoing instrument in his
capacity as such officer for the uses and purposes therein contained.

WITNESS my hand and notarial seal this 26th day of June, 1997.



/s/ Martha Haupt


Notary Public
My Commission Expires: 02-01-01



STATE OF MARYLAND

COUNTY OF CHARLES

)
) ss
)

I, Mary Louise Sanders, a Notary Public in and for the jurisdiction aforesaid,
hereby certify that James Michael Wilson, who is personally well known to me to
be the person who executed the foregoing instrument as President of Interstate
Business Corporation, Limited Partner in the foregoing instrument, personally
appeared before me and acknowledged that he executed the foregoing instrument in
his capacity as such officer for the uses and purposes therein contained.

WITNESS my hand and notarial seal this 26th day of June, 1997.



/s/ Mary L. Sanders


Notary Public
My Commission Expires: 01-10-01

